THOMPSON (IRA F.), J.
The respondents have made a motion to dismiss the appeal herein on the ground that appellants’ opening brief violates that portion of Rule *192VIII of the Rules for the Supreme Court and District Courts of Appeal requiring each point to be presented separately 11 under an appropriate heading, showing the nature of the question to be presented or the point to be made”. There are but two headings or titles in the brief, the one “Statement of the Case” and the other “Argument”. It is manifest that respondents’ motion is well founded. (See Barnes v. Cocke, 99 Cal. App. 700 [279 Pac. 190], Hawkins v. Doolittle, 113 Cal. App. 619 [298 Pac. 862], Withers v. Southern Pac. Co., 101 Cal. App. 373 [281 Pac. 518], and People v. Yaroslawsky, 110 Cal. App. 175 [293 Pac. 815].)
The appeal is dismissed.
Works, P. J., and Craig, J., concurred.